NOT DESIGNATED FOR PUBLICATION

                                           No. 122,249

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                  BOISY DEAN BAREFIELD II,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Shawnee District Court; STEVEN R. EBBERTS, judge. Opinion filed August 7, 2020.
Appeal dismissed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., ATCHESON and GARDNER, JJ.


       PER CURIAM: Boisy Dean Barefield II pleaded guilty to one count of possession
of methamphetamine and one count of interference with a law enforcement officer. The
Shawnee County District Court granted the joint recommendation from Barefield and the
State for a dispositional departure and sentenced Barefield to 12 months' probation with a
controlling 30-month prison sentence. Barefield now appeals, arguing the district court
erred in sentencing him. We granted Barefield's motion for summary disposition under
Kansas Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). This court lacks
jurisdiction to hear Barefield's appeal. The appeal is dismissed.




                                                 1
                       FACTUAL AND PROCEDURAL BACKGROUND


       On September 20, 2019, Barefield reached a plea agreement with the State, in
which he agreed to plead guilty to one count of possession of methamphetamine and one
count of interference with a law enforcement officer in exchange for the State dismissing
the remaining counts. Consistent with the plea agreement, Barefield filed a motion for a
dispositional departure from a presumptive 30-month imprisonment sentence to 12
months' probation. At sentencing, the State asked the district court to follow the plea
agreement. The district court did so and sentenced Barefield to 30 months' imprisonment
for possession of methamphetamine and 6 month's imprisonment for interference with a
law enforcement officer, to be served concurrently. It then suspended the sentence,
granted the dispositional departure, and imposed 12 months' probation. Barefield filed a
timely appeal.


                 WE LACK JURISDICTION TO REVIEW BAREFIELD'S APPEAL.


       Whether appellate jurisdiction exists is a question of law subject to de novo
review. State v. Looney, 299 Kan. 903, 906, 327 P.3d 425 (2014).


       Barefield argues the district court erred in sentencing him. Under K.S.A. 2019
Supp. 21-6820(a), an appellate court has jurisdiction to review a departure sentence. This
authority holds unless a more specific provision divests appellate courts of jurisdiction.
State v. Ibarra, 307 Kan. 431, 433, 411 P.3d 318 (2018). Relevant here, K.S.A. 2019
Supp. 21-6820(c)(2) precludes appellate review of "any sentence resulting from an
agreement between the state and the defendant which the sentencing court approves on
the record." This includes departure sentences agreed to by the State and the defendant.
State v. Cooper, 54 Kan. App. 2d 25, 28, 394 P.3d 1194 (2017).




                                             2
       The State and Barefield reached a plea agreement under which Barefield pleaded
guilty to possession of methamphetamine and interference with a law enforcement officer
in exchange for the State dismissing the other charges and the State joining in a
recommendation for a dispositional departure to probation. The district court stated on
the record that it would follow the agreement and sentenced Barefield to 12 months'
probation with a controlling 30-month underlying prison sentence in conformity with the
agreement. Because the district court imposed a sentence in conformity with the plea
agreement, K.S.A. 2019 Supp. 21-6820(c)(2) controls. We, therefore, lack jurisdiction to
review Barefield's sentence.


       Appeal dismissed.




                                             3